washington dc department of the treasury internal_revenue_service number release date index number person to contact telephone number refer reply to cc psi - plr-151018-02 date date legend llp a state d1 year dear this is in reply to a letter dated date and subsequent correspondence submitted on behalf of llp by llp’s authorized representative requesting a ruling that llp be given an extension of time to elect under sec_301_9100-3 of the procedure and administration regulations to be classified as an association_taxable_as_a_corporation for federal tax purposes and an extension of time to elect to be an s_corporation under sec_1362 of the internal_revenue_code the information submitted states that llp is a limited_liability partnership formed on d1 of year under the laws of state a as the president of llp represents that he intended for llp to be an s_corporation for federal tax purposes as of d1 of year however a form_2553 election by a small_business_corporation was not filed timely for llp for year in addition a form_8832 entity classification election was not filed timely for llp for year sec_1362 provides that if a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for plr-151018-02 such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301 a sec_301_7701-3 provides that unless a domestic eligible_entity elects otherwise the entity is i a partnership if it has two or more members or ii disregarded as an entity separate from its owner if it has a single owner to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 entity classification election with the designated service_center sec_301_7701-3 an election will be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on the form_8832 cannot be more than days prior to the date the election is filed sec_301_7701-3 sec_301_9100-1 gives the commissioner discretion to grant reasonable extensions of time to make regulatory elections under the rules of sec_301_9100-2 and sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result llp is granted an extension of time of days from the date of this letter to file a form_8832 with the appropriate service_center and elect to be treated as an association_taxable_as_a_corporation for federal tax purposes effective d1 of year a copy of this letter should be attached to the form_8832 a copy is included for that purpose in addition based solely on the facts and the representations submitted we conclude that llp has established reasonable_cause for failing to make a timely election to be an s_corporation for llp's year taxable_year accordingly provided that llp makes an election to be an s_corporation by filing a completed form_2553 with plr-151018-02 the appropriate service_center effective d1 of year within days following the date of this letter then such election will be treated as timely made for llp's year taxable_year a copy of this letter should be attached to the form_2553 a copy is included for that purpose this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this letter are being sent to llp’s authorized representatives sincerely yours heather c maloy associate chief_counsel passthroughs and special industries enclosures copies of this letter copy for sec_6110 purposes
